          Case2:20-cv-00749-GMN-NJK
          Case 2:20-cv-00749-GMN-NJK Document
                                     Document10
                                              9 Filed
                                                Filed05/11/20
                                                      05/12/20 Page
                                                               Page11of
                                                                      of32



     John P. Aldrich, Esq.
 1
     Nevada Bar No. 6877
 2   ALDRICH LAW FIRM, LTD.
     7866 West Sahara Avenue
 3   Las Vegas, Nevada 89117
     Tel (702) 853-5490
 4
     Fax (702) 227-1975
 5   jaldrich@johnaldrichlawfirm.com

 6   Joseph P. Guglielmo (pro hac vice forthcoming)
 7
     SCOTT+SCOTT ATTORNEYS AT LAW LLP
     The Helmsley Building
 8   230 Park Avenue, 17th Floor
     New York, NY 10169
 9   Telephone: 212-223-4478
10
     Facsimile: 212-223-6334
     jguglielmo@scott-scott.com
11
     Margaret B. Ferron (pro hac vice forthcoming)
12
     SCOTT+SCOTT ATTORNEYS AT LAW LLP
13   156 South Main Street
     P.O. Box 192
14   Colchester, CT 06415
     Telephone: 860-537-5537
15
     Facsimile: 860-537-4432
16   mferron@scott-scott.com

17                           UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEVADA
18

19   LEKISHA MORRIS, on behalf of herself
                                                 Case No.: 2:20-cv-00749
     and all others similarly situated,
20
                                Plaintiff,       EX PARTE MOTION FOR EXTENSION
21                                               OF TIME FOR PLAINTIFF’S
     v.
                                                 COUNSEL TO SUBMIT VERIFIED
22
     MGM RESORTS INTERNATIONAL,                  PETITIONS FOR PERMISSION TO
23                                               PRACTICE
                                Defendant.
24

25

26

27

28
           Case2:20-cv-00749-GMN-NJK
           Case 2:20-cv-00749-GMN-NJK Document
                                      Document10
                                               9 Filed
                                                 Filed05/11/20
                                                       05/12/20 Page
                                                                Page22of
                                                                       of32




 1          Plaintiff LEKISHA MORRIS, by and through her counsel of record, hereby moves this
 2   Honorable Court for an Order allowing an extension of time for Plaintiff’s counsel to file their
 3   Verified Petitions for Permission to Practice.
 4          Pursuant to Local Rule IA 11-2(e), “An attorney must comply with all provisions of this
 5   rule within 14 days of his or her first appearance.” The deadline for counsel to file the Verified
 6   Petition for Permission to Practice is today, May 11, 2020. The Court may, absent some
 7   constitutional restriction, properly rest its discretion on the determination of pro hac vice
 8   applications. Munoz v. Hauk, 439 F. 2d. 1176 (9th Cir. 1971).
 9          Joseph P. Guglielmo, Esq., lead counsel for Plaintiff is located in New York, NY.
10   Because of the Coronavirus and its impact on New York City, there has been a delay in
11   obtaining the required documents. Undersigned counsel has been informed that Mr. Guglielmo
12   just recently received his Certificate of Good Standing from the New York State Bar
13   Association and Mr. Guglielmo needs additional time for Plaintiff to review and sign the
14   Verified Petition. Additionally, Margaret B. Ferron, Esq. is located in Colchester, CT and has
15   not yet received her Certificate of Good Standing. As such, Ms. Ferron will also require
16   additional time within which to file her Verified Petition.
17          Accordingly, the undersigned respectfully requests that this Honorable Court issue an
18   Order allowing an additional fourteen (14) days for Plaintiff’s counsel to file their Verified
19   Petition for Permission to Practice.
20          Date: May 11, 2020.                       Respectfully submitted,
21
                                                      /s/ John P. Aldrich
22
                                                      John P. Aldrich, Esq.
23                                                    Nevada Bar No. 6877
                                                      ALDRICH LAW FIRM, LTD.
24                                                    7866 West Sahara Avenue
      IT IS SO ORDERED.
      Dated: May 12, 2020                             Las Vegas, Nevada 89117
25
      .                                               Telephone: 702-853-5490
26                                                    Facsimile: 702-227-1975
      .
                                                      jaldrich@johnaldrichlawfirm.com
27    ___________________________
      Nancy J. Koppe
28    United States Magistrate Judge



                                                         1
